SCHWARTZ, Chief Judge.
The record amply supports the determination that, rather than accepting a preferred position at a lower rate of pay or continuing in her present position at a higher rate, the appellant voluntarily quit her employment, and was therefore disqualified from unemployment compensation benefits. See Sollecito v. Hollywood Lincoln Mercury, Inc., 450 So.2d 928 (Fla. 4th DCA 1984); Arredondo v. Jackson Memorial Hospital, 412 So.2d 912 (Fla. 3d DCA 1982); Uniweld Products, Inc. v. Industrial Relations Commission, 277 So.2d 827 (Fla. 4th DCA 1973).
Affirmed.